Exhibit 10.12

 

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of March 8, 2019, by and among PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and COMPASS THERAPEUTICS LLC and
COMPASS THERAPEUTICS ADVISORS, INC. (each a “Borrower” and collectively,
“Borrowers”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of March 30, 2018 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)The following defined term in Exhibit A to the Agreement is hereby amended and
restated, as follows:

 

“Milestone II” means receipt by Bank of evidence reasonably satisfactory to Bank
of Parent’s receipt after the Closing Date of at least $62,350,000 of net
proceeds from the sale or issuance of its equity securities on or before April
30, 2019 to investors reasonably acceptable to Bank.

 

2)Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Each Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

3)Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

4)This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

5)As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

a)this Amendment, duly executed by each Borrower;

 

b)payment of all Bank Expenses, including Bank’s expenses for the documentation
of this Amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

 

c)such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

Compass Therapeutics LLC – 2nd Amendment to LSA

 



 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMPASS THERAPEUTICS LLC         By: /s/ Lynne Sullivan   Name:   Lynne Sullivan
  Title: CFO         COMPASS THERAPEUTICS ADVISORS, INC.         By: /s/ Damon
Banks   Name: Damon Banks   Title: Secretary         PACIFIC WESTERN BANK      
  By: /s/ Joseph Holmes Dague   Name: Joseph Holmes Dague   Title: Senior Vice
President  

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 

Compass Therapeutics LLC – 2nd Amendment to LSA

 

 

 



 

 